DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1–3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2018/0338193 (published 22 November 2018) (“Wallace”).
Claim 1 is drawn to “an earphone.” The table below illustrates the correspondence between the claimed earphone and the Wallace reference.
17/371,827
The Wallace Reference
“1. An earphone comprising
Wallace similarly describes an earphone 100. Wallace at Abs., ¶ 16, FIG.1.
“housing,
Wallace’s earphone 100 includes an earphone body, or housing, 112. Id. at ¶ 17, FIGs.1, 3.
“a speaker protrusion extending along a protrusion axis and comprising an inner protrusion surface and an outer protrusion surface,
Housing 112 includes a nozzle 118 extending away from the housing’s interior cavity. Id. at ¶ 18, FIG.3. Nozzle 118 is depicted as having an inner surface that is generally contiguous with the interior surface of housing 112 and an outer surface that is generally contiguous with outer surface 110 of housing 112. Id.
“a resilient eargel comprising an inner eargel surface and an outer eargel surface,
Wallace’s earphone 100 further includes an ear tip 102 depicted as having an inner surface and an outer surface that defines a flange 104. Id. at ¶ 16, FIGs.1, 3. Ear tip 102 is made of a soft material, but is resilient since it must retain the flange shape after insertion into the ear in order to seal the ear. See id. at ¶¶ 3, 16, 24.
“the outer protrusion surface abuts an abutment part of the inner eargel surface in an abutment zone extending along the protrusion axis, the inner protrusion surface, the inner eargel surface and the ear canal, and
Ear tip 102 is likewise simply positioned over nozzle 118. Id. at ¶ 3. The inner mating surface 114 of ear tip 102 then abuts against outer surface 110 of nozzle 118, which extends along an axis parallel with the inner surface of nozzle 118 and the ear canal. Id. at ¶ 18, FIG.3.
“wherein the earphone is provided with a vent channel coupling the [sic, a] cavity and the ambient,
Earphone 100 similarly includes a vent between inner end 116 of nozzle 118 and a PEQ port 106. Id. at ¶ 18, FIG.3.
“wherein the vent channel includes a groove in the outer protrusion surface or the inner eargel surface, the vent channel being provided between the groove in the outer protrusion surface and the inner eargel surface or between the groove in the inner eargel surface and the outer protrusion surface,
Wallace’s vent is formed by a groove 108 in the outer surface 110 of nozzle 118, which groove is covered by the inner mating surface 114 of tip 102. Id.
“wherein that the groove includes a first groove part; and
“further including a fluid connection between the first groove part connecting and the inner protrusion surface to the outer protrusion surface.”
Groove 108 includes several fluidly connected parts delineated by the bends in the groove. See id. at FIG.3. The parts are fluidly connected, creating a connection between the inner and outer surfaces of nozzle 118. See id. at ¶ 18, FIG.3.

Table 1
For the foregoing reasons, the Wallace reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the first groove part has a length of at least 5 mm, 10 mm, 12 mm, 16 mm or 20 mm.”
Wallace similarly suggests sizing groove 108 to be around 5–15 mm in length. Wallace at ¶ 19. For the foregoing reasons, the Wallace reference anticipates all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the first groove part extends in the outer protrusion surface and at least along a fourth, a third or half of periphery of the outer protrusion surface.”
Wallace’s groove 18 also extends along at least a fourth, third or half of the periphery of the outer surface 110 of nozzle 118. In particular, groove 18 is depicted as extending along the full length of nozzle 118. See Wallace at FIG.3. For the foregoing reasons, the Wallace reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Wallace.
Claim 7 depends on claim 1 and further requires the following:
“wherein the first groove part is provided in the inner eargel surface.”
Claim 8 depends on claim 7 and further requires the following:
“wherein the abutment zone extends along the full length of the speaker protrusion.”
The Wallace reference forms groove 108 in the outer surface of nozzle 118. Wallace at ¶ 18, FIGs.3, 5. Wallace also describes an alternative approach, where a groove is formed in an ear tip. Id. at ¶ 2 (citing US Patent 8,189,846). Wallace suggests that forming groove 108 in nozzle 118 would be advantageous since it reduces the possibility of groove 108 deforming during use. Id. at ¶ 18. Regardless of the potential for a more robust operation, one of ordinary skill in the art at the time of the invention would recognize that groove 108 may be alternatively formed in either outer surface 110 of nozzle 118 or inner surface 114 of ear tip 102. Accordingly, it would have been obvious for one of ordinary skill in the art to alternatively form groove 108 in the inner surface 114 of ear tip 102, such that a vent is formed by the groove and the outer surface 110 of nozzle 118. The resulting abutment zone 114 would then extend along the entire length of nozzle 118. See Wallace at FIG.3. For the foregoing reasons, the Wallace reference makes obvious all limitations of the claims.
Summary
Claims 1–3, 7 and 8 are rejected under at least one of 35 U.S.C. §§ 102 and 103 for being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Double Patenting
Legal Basis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Obviousness-Type Double Patenting
Claims 1–13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–12 of US Patent 11,095,968. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1–13 are patentably indistinct from the claims of the ‘968 Patent. The following table illustrates the correspondence between claim 1 of this Application and claim 1 of the ‘968 Patent. Claim 1 of the ‘968 Patent is narrower in scope than claim 1 of this Application.
This Application
11,095,968
1. An earphone comprising
1. An earphone comprising
housing,
housing,

a speaker,
a speaker protrusion extending along a protrusion axis and comprising an inner protrusion surface and an outer protrusion surface,
a speaker protrusion extending along a protrusion axis and comprising an inner protrusion surface and an outer protrusion surface,
a resilient eargel comprising an inner eargel surface and an outer eargel surface,
a resilient eargel comprising an inner eargel surface and an outer eargel surface,

wherein the eargel is detachably attached to the speaker protrusion, 
the outer protrusion surface abuts an abutment part of the inner eargel surface in an abutment zone extending along the protrusion axis, the inner protrusion surface, the inner eargel surface and the ear canal, and
such that the outer protrusion surface abuts an abutment part of the inner eargel surface in an abutment zone extending along the protrusion axis,

the eargel being adapted to be inserted into the outer ear of a user, such that it abuts the ear canal of a user

whereby a cavity is provided between at least the speaker, the inner protrusion surface, the inner eargel surface and the ear canal, and
wherein the earphone is provided with a vent channel coupling the [sic, a] cavity and the ambient,
wherein the earphone is provided with a vent channel coupling the cavity and the ambient,
wherein the vent channel includes a groove in the outer protrusion surface or the inner eargel surface,
wherein the vent channel comprises a groove in the outer protrusion surface or the inner eargel surface,
the vent channel being provided between the groove in the outer protrusion surface and the inner eargel surface or between the groove in the inner eargel surface and the outer protrusion surface,
the vent channel being provided between the groove in the outer protrusion surface and the inner eargel surface or between the groove in the inner eargel surface and the outer protrusion surface,
wherein that the groove includes a first groove part; and
wherein that the groove comprises a first groove part, that extends in a plane orthogonal to the protrusion axis; and
further including a fluid connection between the first groove part connecting and the inner protrusion surface to the outer protrusion surface.
wherein the first qroove part communicates with a through-going bore connecting the inner protrusion surface and the outer protrusion surface.

Table 2
The next table shows the correspondence between this Application’s claims and the claims of the ‘968 Patent.
This Application
11,095,968
1
1
2
2
3
3
4
1
5
4
6
5
7
6
8
7
9
8
10
9
11
10
12
11
13
12

Table 3
Issues Under 35 U.S.C. § 112
Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the following:
“further including a fluid connection between the first groove part connecting and the inner protrusion surface to the outer protrusion surface.”
One of ordinary skill in the art at the time of filing would not have reasonably understood the scope of this passage. The passage contains an unparseable grammatical error. In particular, the first part of the passage recites “a fluid connection between”. This phrase includes the preposition “between” which defines a relationship between two objects. The first object is “the first groove part”. However, the phrase “the first groove part connecting and” is not reasonably clear. It is not clear if the “and” is part of the “between” prepositional phrase or if the “and” is linking “connecting” to a second transitional verb that has been omitted from a subject complement of “the first groove part”. Claims 2–13 depend on claim 1 and are rejected for the same reasons.
For purposes of examination, the Examiner will interpret the above passage as follows:
“further including a fluid connection between the first groove part 
Allowable Subject Matter
Claims 4–6 and 9–13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to correct indefiniteness issues.
Claim 4 depends on claim 3 and further requires the following:
“wherein the first groove part communicates with a through-going bore connecting the inner protrusion surface and the outer protrusion surface.”
The Wallace reference does not include a corresponding through-going bore that communicates with groove 118 and that connects the inner and outer surfaces of nozzle 118. Rather, groove 118 is formed entirely on the outer surface 110 of nozzle 118 and simply terminates near inner mating surface 114. See Wallace at FIG.3. For the foregoing reasons, claim 4 would be allowable over the cited prior art if it was rewritten in independent form to include all limitations of its base claim and all intervening claims.
Claims 5, 6 and 9–13 depend on claim 4. Accordingly, these claims would be allowable over the cited prior art for the same reasons as claim 4.
Additional Citations and Observations
The following table lists several references that describe features that are relevant to the claimed invention.
Reference Identifier
Relevance
US 8,189,846
Depicts in FIG.7 an earphone with vent channel formed in eargel.
US 2018/0286375
Describing an earphone having feedback and feed-forward microphones.
US 2014/0348372
Routes vent channels internally in a circuitous manner.
US 2013/0148830
Headphone having a vent channel that runs in multiple orthogonal directions.
US 2010/0246878
Headphone having a through-going bore. The bore does not connect to a groove.
US 2012/0321103
Headphone having a through-going bore. The bore does not connect to a groove.

Table 4
The Examiner notes that Claim 1 is drawn to an earphone that includes, inter alia, a vent channel defined by a groove. The groove also comprises a first groove part, that extends in a plane orthogonal to the protrusion axis. The apparent support for these limitations comes from FIGs.5 and 6, which depict a vent channel that at least partially wraps, or coils, around a speaker nozzle/projection. This plainly allows for the vent channel to be elongated for acoustical-tuning purposes without having to increase the length of the nozzle. The embodiment depicted in FIGs.5 and 6 is not present in the cited prior art. As shown in the anticipation rejection of claim 1, the current language of claim 1 does not tightly reflect this improvement over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 571-272-2957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

8/25/2022